                                          Case 3:20-cv-02064-MMC Document 60 Filed 04/20/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SOFIA BAHENA ORTUNO, et al.,                   Case No. 20-cv-02064-MMC
                                                       Plaintiffs,
                                  8
                                                                                        ORDER DENYING PETITIONERS'
                                                 v.                                     MOTION FOR LEAVE TO FILE
                                  9
                                                                                        MOTION FOR RECONSIDERATION
                                  10     DAVID JENNINGS, et al.,
                                                                                        Re: Doc. No. 55
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is petitioners' "Motion for Leave to File Motion for

                                  14   Reconsideration Re: Certain Petitioners," filed April 15, 2020. Having read and

                                  15   considered the motion, the Court rules as follows.

                                  16          In an order filed April 8, 2020, the Court granted in part and denied in part

                                  17   petitioners' Motion for a Temporary Restraining Order. By the instant motion, petitioners

                                  18   seek leave to file a motion for reconsideration of said order to the extent the order denied

                                  19   relief to petitioners Ricardo Vasquez Cruz ("Vasquez Cruz"), Julio Cesar Buendia Alas

                                  20   ("Buendia Alas"), and Marco Montoya Amaya ("Montoya").

                                  21          In support of their proposed motion for reconsideration, petitioners have filed new

                                  22   evidence, in particular, a declaration by a physician who reviewed medical records

                                  23   available for each of the above-referenced three petitioners, which declaration,

                                  24   petitioners assert, demonstrates that each of those petitioners has at least one health

                                  25   condition that places him at a high risk of contracting a severe illness if infected by

                                  26   COVID-19.

                                  27          Under the Local Rules of this District, a party seeking reconsideration of an

                                  28   interlocutory order must show (1) "a material difference in fact or law exists from that
                                          Case 3:20-cv-02064-MMC Document 60 Filed 04/20/20 Page 2 of 2




                                  1    which was presented to the Court before entry of the interlocutory order" and that "in the

                                  2    exercise of reasonable diligence the party applying for reconsideration did not know such

                                  3    fact or law at the time of the interlocutory order"; (2) "[t]he emergence of new material

                                  4    facts or a change in law occurring after the time of such order"; or (3) "[a] manifest failure

                                  5    by the Court to consider material facts or dispositive legal arguments which were

                                  6    presented to the Court before such interlocutory order." See Civil L. R. 7-9(b).

                                  7           Here, petitioners rely on the first two of the above-cited circumstances.

                                  8    Petitioners, however, have not shown the subject medical records did not exist prior to

                                  9    the date on which petitioners filed their Motion for a Temporary Restraining Order, nor

                                  10   have they shown those records could not have been obtained prior to such date.

                                  11          Accordingly, the Motion for Leave to File a Motion for Reconsideration is hereby

                                  12   DENIED, without prejudice to the filing of a motion for a preliminary injunction. In any
Northern District of California
 United States District Court




                                  13   such motion, petitioners are advised to address, in addition to the medical issues,1 the

                                  14   question of whether the conditions existing in the detention facilities have changed, and,

                                  15   in light of adverse findings made, as to Vasquez Cruz and Montoya, by an immigration

                                  16   judge (see Kaiser Decl. ¶ 13; Bonnar Decl. ¶ 15), and, as to Buendia Alas, by

                                  17   Immigration and Customs Enforcement (see Bonnar Decl. ¶ 12), whether release of the

                                  18   above-referenced petitioners is in the public interest.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: April 20, 2020
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26
                                              1
                                  27           In that regard, the Court notes the average of the blood pressure readings for
                                       both Vasquez Cruz and Buendia Alas falls within the normal range. (See Second Supp.
                                  28   Keller Decl. ¶¶ 14, 25; see also id. n.5.)

                                                                                     2
